Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 02/22/2021.  Claims 1-14 were previously rejected.  Applicant amends claims 1, 6-8, and 13-14, and cancels claims 2, 5, 9, and 12.  Claims 1, 3-4, 6-8, 10-11, and 13-14 are currently pending.

Claim Rejections - 35 USC § 112
The rejection of claims 8-14 under 35 U.S.C. 112(b) is removed in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments, in addition to Applicant’s amendments filed 02/22/2021, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The amended claims presented today in addition to applicant’s arguments when taken in its entirety are found to be non-obvious.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindgren et al. (US Pub 20120179959) discloses a timer relating to how long a document can stay modified before being restored to its default settings. 

Claims 1, 3-4, 6-8, 10-11, and 13-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/M.A/
March 4, 2021Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456